                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:17-cv-413-RJC-DCK

CARLA MATTHEWS, FAITH                     )
HOLLOWAY, THERESA GIBSON,                 )
DINA BARTOLINI, RITA TAKETA,              )
And all similarly situated individuals,   )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )
                                          )
                                          )
HYATT CORPORATION, an                     )
Illinois corporation,                     )
                                          )
             Defendant.                   )


        FINAL ORDER APPROVING CLASS ACTION SETTLEMENT,
    ENRTY OF JUDGMENT, AND ORDER OF DIMISSAL WITH PREJUDICE

      THIS MATTER comes before the Court on Plaintiffs’ Unopposed Motion for

Final Approval of Class/Collective Action Settlement, Named Plaintiff Incentive

Awards, Settlement Administration Expenses, and Entry of Final Approval Order,

(Doc. No. 66), Plaintiffs’ Unopposed Motion for Final Approval of Class Counsel’s

Attorneys’ Fees and Litigation Expenses, (Doc. No. 67), and the supporting briefs and

exhibits, (Doc. Nos. 66–67).

      WHEREAS, the Parties reached a settlement of the above-captioned matter

that was preliminarily approved by this Court on December 21, 2018, (Doc. 63);

      WHEREAS, the Parties have complied with the Court’s preliminary approval

order including sending settlement notice to the class according to the approved


                                              1
notice plan and the period for objections and opt-outs has closed; and

      WHEREAS, this Court conducted a final fairness hearing on February 26,

2019, in which the Court specifically reviewed all aspects of the settlement for

fairness, reasonableness and adequacy, including the strength and weaknesses of the

claims and defenses; the likelihood of class certification; the time and effort expended

by the attorneys; the value obtained for the class and method of payment; the

participation by the class; the lack of reversion rights to Defendant; the class

members’ lack of objections; the opt-out elections submitted; and adequacy of

settlement notice, and was otherwise fully advised of the facts and circumstances of

the proposed settlement;

      WHEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

      1.     The Court has examined and finds good grounds to approve the Parties’

settlement as fair, reasonable and adequate pursuant to the standards for approval

of a class settlement under Fed. R. Civ. P. 23(e).

      2.     The Court has reviewed and now approves the material terms of the

Settlement Agreement, which are summarized as follows:

   a. Defendant will allocate Seven Hundred and Twenty-Five Thousand Dollars
      and No Cents ($725,000.00) (the Maximum Settlement Amount) to pay: (a)
      Class Member claims; (b) Settlement administration costs; (c) Class Counsel’s
      fees and litigation costs; and (d) Incentive awards to the class
      representatives.

   b. Class Counsel will receive attorneys’ fees in the amount of Two-Hundred
      Forty-One Thousand Six Hundred Sixty-Six and 66/100 Cents ($241,666.66)
      and costs not to exceed Forty Thousand and No Cents ($40,000).

   c. The Named Plaintiffs will receive Incentive Awards in the total amounts of
      Nine Thousand and No Cents ($9,000), to be allocated among them per the
      Settlement Agreement.
                                           2
   d. Simpluris, Inc. will receive administration costs in the total amount of Twenty
      Thousand and No Cents ($20,000).

   e. After deducting from the Maximum Settlement Amount for administration
      costs, Class Counsel’s fees and litigation costs, and Incentive Awards,
      Defendant will use the net amount to pay each Potential Class Member who
      does not submit a timely Opt-Out Form to be excluded from the Settlement
      as follows:

             (a)    To all Opt-In Plaintiffs, and to all Class Members who reside in
                    Colorado, Illinois, Missouri, North Carolina, and Ohio, an
                    amount equal to $9.54 per workweek.

             (b)    To Class Members who did not previously file consent forms to
                    opt in to the FLSA claim and do not reside in Colorado, Illinois,
                    Missouri, North Carolina, and Ohio, an amount equal to $2.30
                    per workweek.

             (c)    If necessary, all settlement payments to Opt-In Plaintiffs and
                    Class Members will be paid on a pro rata basis from the
                    Settlement Fund Balance.

   f. Each Potential Class Member who does not submit a timely Opt-Out Form
      and receives and cashes the payment from the Settlement shall be deemed to
      release and discharge Defendant for all claims, liabilities, and causes of
      action of every description whatsoever by the Potential Class Member
      related to any claim for unpaid wages, overtime wages, minimum wages
      and/or liquidated damages, interest, attorneys’ fees, and litigation costs
      under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and any state or
      common law that accrued from January 11, 2015 through August 10, 2018
      which includes the time he/she was employed by Defendant as a Remote
      Associate, including without limitation, claims for wages, premium pay,
      overtime pay, penalties, liquidated damages, punitive damages, interest,
      attorneys’ fees, and litigation costs.

   g. Any payments from the Settlement made to Class Members that are unclaimed
      or uncashed shall be provided to The Employee Rights Advocacy Institute for
      Law & Policy.

      3.     The Court finds that the Settlement Agreement constitutes a fair result

given the totality of the circumstances facing Plaintiffs and the Class. The benefits of

settlement are great in class actions and other complex cases where substantial

resources can be conserved by avoiding the time, cost and rigors of prolonged
                                           3
litigation. “There is a strong judicial policy in favor of settlements, particularly in the

class action context.” Case v. Plantation Title Co., 2015 U.S. Dist. LEXIS 33580, *22

(D.S.C. Mar. 5, 2015) (quoting In re PaineWebber Ltd. P’ships Litig., 147 F.3d 132,

138 (2nd Cir. 1998).

       4.     The present Collective/Class Action Settlement was reached after

prolonged arm’s length negotiations by experienced counsel on both sides. The terms

of this Settlement as outlined above and as set forth in detail in the Settlement

Agreement represent an excellent result achieved by experienced counsel for

Plaintiffs and Defendant.

       5.     The fact that no class members filed an objection, and that only 15 of

1,026 Class Members chose to opt-out (1.46%), also weighs in favor of finding that the

settlement is fair, reasonable, and adequate. Likewise, the final approval order is

being entered well after the 90-day waiting period under the Class Action Fairness

Act, 28 U.S.C. § 1715(d)) (which expired on December 6, 2018), and there being no

objections filed by a government official.

       6.     The Court hereby grants final approval of the Parties’ Settlement

Agreement pursuant to Rule 23(c) and (e) of the Federal Rules of Civil Procedure and

§ 216(b) of the FLSA as agreed to by the Parties. Approval is based upon: (a) the

relative strength of Plaintiffs’ case and Defendant’s defenses on the merits; (b) the

existence of any difficulties of proof or strong defenses Plaintiffs and the Class are

likely to encounter if the case goes to trial; (c) the anticipated duration and expense

of litigation; (d) the amount of informal discovery completed and the character of the


                                             4
evidence uncovered by the Parties; (e) the fairness of the Settlement, as set forth on

the record by counsel, to the Class Members; (f) the fact that the Settlement is the

product of extensive arms-length negotiations between the Parties; (g) the fact that

any proposed Class Member who disagreed with the Settlement could have opted out

by personally signing the Opt-Out Form and submitting it pursuant to the procedures

set forth in the Settlement Agreement; and (h) the fact that this Settlement is

consistent with the public interest.

      7.     The Court finds that based on the settlement administrator’s

declaration filed in this matter and representations of all counsel in pleadings and at

the final fairness hearing that the plan for Class Notice was completed and satisfied

the requirements of due process and Rule 23 (c)(2)(B). Therefore, this order and final

judgment has binding effect on all class members and the Parties’ settlement terms,

including the release of claims.

      8.     Pursuant to Rule 23(c)(3), the Court hereby certifies the following Rule

23 class for settlement purposes only:

             All current and former hourly Remote Associates who worked for
             Defendant from January 11, 2015 to August 10, 2018.

      9.     Pursuant to the collective action procedures of Section 216(b) of the

FLSA, the Court grants final approval as to all FLSA aspects of the settlement.

      10.    The Court confirms its appointment of the Named Plaintiffs as

Representatives of the Rule 23 class and finds that they meet the requirements of

Rule 23(a)(4).

      11.    The Court approves payment of enhancement awards to Named

                                          5
Plaintiff, Carla Matthews, in the amount of Five Thousand Dollars and Zero Cents

($5,000.00), and Named Plaintiffs Faith Holloway, Theresa Gibson, Dina Bartolini

and Rita Taketa in the amount of One Thousand Dollars and Zero Cents ($1,000.00)

each.

        12.   The Court approves payment of attorneys’ fees to Class Counsel in the

amount of Two Hundred Forty-One Thousand Six Hundred Sixty-Six Dollars and

66/100 Cents ($241,666.66) and litigation expenses not to exceed Forty Thousand

Dollars and Zero Cents ($40,000.00). In the event Class Counsel’s litigation expenses

do not exceed this amount, any leftover monies will be re-distributed to the Class on

a pro rata basis.

        13.   The Court approves payment to Simpluris, Inc. in the amount of Twenty

Thousand Dollars and Zero Cents ($20,000.00).

        14.   The Court further confirms pursuant to Rule 23(g) its appointment of

Plaintiffs’ Counsel, Kreis, Enderle, Hudgins & Borsos, P.C. and Sommers Schwartz,

P.C., as Class Counsel and that they have fairly and adequately represented the

interests of the Class, and hereby directs them to continue in their capacity if any

further action is required in this case.

        15.   The Parties’ Settlement is approved in all other respects.

        16.   The Court has jurisdiction to enter this Order and Judgment approving

the settlement and dismissing all claims by Plaintiffs and the Class pursuant to the

settlement agreement with prejudice, and hereby does dismiss those claims, and

expressly retains jurisdiction as to all matters relating to the administration,


                                           6
consummation, enforcement and interpretation of the Settlement.

      SO ORDERED.




                                Signed: February 26, 2019




                                          7
